MEMORANDUM OPINION


No. 04-06-00847-CV

IN THE INTEREST OF W.D.S., JR. AND O.F.S., Children

From the 216th Judicial District Court, Bandera County, Texas
Trial Court No. CVFL-05-325
Honorable Camile Glasscock Dubose, Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	March 14, 2007

DISMISSED
	The parties have filed a joint motion to dismiss this appeal due to settlement.  We grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2), 43.2(f).  Costs of the appeal are taxed
against the parties who incurred them.
							PER CURIAM